Cochrane, J.:
Assuming, without deciding, that defendant is maintaining a public nuisance, that fact alone does not justify this action. For such a grievance redress must be obtained by some action or proceeding in behalf of the public, and not by a private action. To entitle plaintiffs to recover herein they must establish that they *546sustain damages of a personal and peculiar nature, such as are not sustained by the rest of the community, and also that such damages are substantial and not merely nominal. (Wakeman v. Wilbur, 147 N. Y. 657; Callanan v. Gilman, 107 id. 360, 370; Francis v. Schoellkopf, 53 id. 152; Adams v. Popham, 76 id. 410; Adler v. Metropolitan Elevated R. Co., 138 id. 173; Abendroth v. Manhattan R. Co., 122 id. 1; Ackerman v. True, 175 id. 353, 360.)
The learned trial justice has found that the structure of defendant “ interferes with the easements appurtenant to plaintiffs’ property, * * * by reason of which plaintiffs have been damaged in the sum of ” $1,000.
But he has also explicitly found that such structure does not occasion substantial damage to plaintiffs because of interference with the view either of or from their property, or with the easements of light, air or access to their building.
With these questions of view, light, air and access eliminated as elements of damage there is no sufficient foundation in the evidence for the conclusion that plaintiffs have sustained substantial damages. Two witnesses express the opinion that such damages have been sustained. One of these expressly predicates his opinion solely on the supposed interference with the view and with the free circulation of air. The findings of the court are expressly against such damages. The other witness, although asked to do so, was unable to give any intelligible reason for his opinion. As was stated in Morison v. American Telephone & Telegraph Co. (115 App. Div. 744): “ Substantial damages have been awarded and they should be supported by tangible, definite proof. The opinion of a witness qualified to speak is competent on the question of value, but his opinion should be founded upon some facts. The ipse dixit of the witness aids but little unless we can see some reason addressing itself to the opinion given.”
Witnesses called by the defendant stated that there was no difference in the value of plaintiffs’ property because of the projection in question. It is not easy to see on what fact plaintiffs themselves base their claim for damages. One of the plaintiffs was called as a witness, but he did not specify any element of damage except such as the court held did not exist. There is no interference with public travel so as in that way to divert business from plaintiffs’ *547building and there has been no loss of rents or customers. It is very clear that there is no interference with air, light or access. The finding of the court below that there is no substantial damage because of interference with the view was at most a finding on a disputed question of fact and sustained by evidence.
Damages cannot be based on some fancied grievance or imaginary wrong or mythical consideration. Mo one contends that the esthetic features of plaintiffs’ building have been marred or deteriorated or that the artistic harmony existing between their building and others has been destroyed, or that there is anything out of keeping with the general architectural style in the immediate locality. There are some residential streets in some localities where a projection such as is complained of might be a menace to the symmetry and design common to all the buildings, but that can hardly be said of a business street like this where there seems to be no common plan of construction or uniformity of style and where even the plaintiffs’ building is by no means free from an offending projection. The court below seems to have been influenced by the idea that this projection would afford defendant larger rent than would otherwise be the case. But conceding that to be so there is no fact which warrants the inference that such increase in rent would be at the expense of the plaintiffs or that the rental value of their building is depreciated.
As it does not, therefore, sufficiently appear that plaintiffs have sustained substantial damages this judgment cannot under the authorities cited be sustained.
It is also to be observed that plaintiffs have been awarded a double remedy. The damages they have been awarded are not such merely as they have already sustained, but are the damages as fixed by the court to the fee value of their property on the theory that the projection complained of would permanently exist and at the samo time defendant is required to remove such projection.
The judgment must be reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event.
All concurred ; Chestek, J., in result.
Judgment reversed on law and facts and new trial granted, with costs to appellant to abide event.